Citation Nr: 1803475	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  09-21 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disability.  

2.  Entitlement to service connection for a bladder/urinary disability, to include as secondary to service-connected disabilities.

3.  Entitlement to an initial compensable rating for residuals of a nasal fracture.


REPRESENTATION

Appellant represented by:	James M. McElfresh, Accredited Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from April 2006 to November 2007.

These matters initially came before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

The Veteran testified before the undersigned at an October 2009 hearing at the RO on the issue of service connection for a bladder/urinary disability.  A transcript of the hearing has been associated with the file.

The Veteran testified before the Board at a February 2014 hearing at the RO on the issues of service connection for a bilateral eye disability and an increased initial rating for residuals of nasal fracture.  A transcript of the hearing has been associated with the file.  In May 2017, the Board sent the Veteran a letter informing her that the VLJ who conducted the February 2014 Board hearing had become unavailable to issue a final decision in her appeal, and, as a result, that she had the right to an additional hearing before another VLJ, who would issue the final decision in her appeal.  In May 2017, the Board received a response from the Veteran in which she declined this opportunity.  See 38 C.F.R. § 20.707.

In August 2013, May 2014, and June 2016, the Board remanded the issues on appeal to the agency of original jurisdiction (AOJ) for additional development.  The June 2016 decision reopened and remanded the claim of service connection for a bilateral eye condition.  

The Board's June 2016 remand also included the issue of service connection for a neck condition.  After the June 2016 remand, the RO issued a rating decision in November 2016 granting service connection for cervical strain, status-post facial/head trauma, claimed as neck condition, and assigning an initial evaluation of 10 percent effective April 29, 2013.  The Veteran has not filed a notice of disagreement (NOD) disagreeing with any appealable determination made in the November 2016 rating decision, including the schedular rating or effective date assigned by the RO.  Thus, the matter is no longer before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.302; Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Board previously issued split (separate) decisions addressing these issues due to the fact of the Veteran having testified before different VLJs at different times.  Since then, as one of the VLJs has since left the Board and the Veteran declined a new hearing, the issues are now merged and addressed together.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran when further action is required.


REMAND

This matter must be remanded because there was not substantial compliance with the Board's June 2016 remand directives, as follows.

Eyes

Regarding the eyes, the Board remanded the claim to obtain a new VA examination.  The Board asked for an opinion as to etiology on "any current eye disability identified (i.e., any eye disability diagnosed since April 2013)" (emphasis added).

Upon remand, a VA examination was conducted in October 2016.  The VA examiner gave a current diagnosis of bilateral keratoconus diagnosed in 2013 and again in 2015.  The VA examiner then gave a negative opinion regarding that diagnosis.  However, the VA examiner also noted a prior diagnosis of bilateral pinguecula diagnosed in December 2014.  The VA examiner did not give an opinion regarding that diagnosis.  

Because a diagnosis of pinguecula was made since April 2013, but the VA examiner did not address it as asked by the Board, the VA examination is incomplete.  Accordingly, an addendum is needed.  

Bladder/Urinary

Regarding the bladder/urinary condition, the Board's June 2016 remand asked the VA examiner to address direct and secondary theories of entitlement, including a secondary-aggravation theory of entitlement.  

Upon remand, a VA examination was conducted in November 2016.  The VA examiner gave a negative opinion on all questions asked by the Board.  However, the VA examiner's rationale regarding the secondary-aggravation theory shows that the examiner only considered causation and not aggravation.  The VA examiner's rationale stated as follows:  "None of the conditions for which the [V]eteran is [service-connected], and none of the medical treatments/medications which the [V]eteran has taken are implicated as causative agents here."  (Emphasis added.)  

This reasoning shows that the VA examiner considered only the secondary-causation theory and not the secondary-aggravation theory.  Therefore, it does not comply with the Board's remand directives.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

This examination is also inadequate because the VA examiner stated that "I am not an OB/GYN and cannot comment more authoritatively than that, other than to say that I do not find evidence of any other kidney, bladder, or urinary tract condition at present."  Because the VA examiner admitted to a lack of expertise necessary to provide the opinion requested by the Board, the opinion is found to be inadequate.  See Wise v. Shinseki, 26 Vet. App. 517, 527 (2014).

Accordingly, upon remand, the Board will ask for a VA examination by an OB/GYN.  The Board is mindful of the November 2016 VA examiner's comments concerning the Veteran's behavior during that examination.  This is not yet, however, interpreted as a refusal to cooperate with the examination process.  Accordingly, a new VA examination remains needed.    

Nasal Fracture

The nasal fracture claim must also be remanded for a new examination.  

In pertinent part, the Board remanded the claim to obtain an opinion addressing whether "it at least as likely as not (50 percent probability or more) that the rhinitis noted during the August 2012 VA nose examination is a symptom associated with the Veteran's service-connected residuals of a nasal fracture."  

Upon remand, a VA examination was conducted in October 2016.  The VA examiner concluded "that the Veteran does not have demonstrable nasal septal deviation or other obstruction of her nasal passage(s)."  The VA examiner went on to note the "normal" clinical and diagnostic studies showing no obstruction.  However, the VA examiner did not address the August 2012 diagnosis of rhinitis.  

Because the Board specifically asked for an opinion on rhinitis, which the VA examiner did not address, the October 2016 VA examination is incomplete.  Therefore, the Board will remand for an addendum opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake all preliminary action needed, to include obtaining all updated VA medical records.  

2.  After undertaking the preliminary development in paragraph 1, arrange for the relevant information in the Veteran's claims folder to be returned to the examiner who conducted the October 2016 eye examination (or a suitable substitute if such examiner is unavailable), for the purpose of preparing an addendum opinion.  (The need for an additional in-person examination should be determined by the examiner.)

The examiner should review the relevant information, including the results of the prior examination.  Then, the examiner is asked to address the following question:

Is it at least as likely as not (50 percent probability or more) that any current eye disability, particularly the bilateral pinguecula diagnosed in December 2014, had its clinical onset in service, is related to the Veteran's conjunctivitis in service in February 2007, is related to the injury sustained in service when she was hit in the face with a metal bar, or is otherwise the result of a disease or injury in service?

In answering this question, please articulate the reasons underpinning every conclusion.  That is, (1) identify what facts and information, whether found in the record or outside the record, support the conclusion, and (2) explain how that evidence justifies the conclusion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

3.  After completing all development set forth in paragraph 1 above, arrange for the Veteran to undergo a VA examination by an OB/GYN (or similarly qualified medical professional) to address the claimed bladder/urinary disorder.  The relevant information in the claims file must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of her symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Provide a current diagnosis for any and all bladder/urinary disorders found extant.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?

(b)  For each diagnosed disorder, is it at least as likely as not (i.e., at least equally probable) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of her service? 

(c)  If not directly related to service on the basis of question (b), is any condition proximately due to, the result of, or caused by any other medical condition(s)?  If so, please identify the primary medical condition(s).  

(d)  If not caused by another medical condition, has any disorder been aggravated (made worse or increased in severity) by any other medical condition(s)?  If so, please identify the primary medical condition(s).  Also, please identify whether any increase in severity was due to the natural progress of the disease.

In answering these questions, please articulate the reasons underpinning each conclusion.  That is, (1) identify what facts and information, whether found in the record or outside the record, support the conclusion, and (2) explain how that evidence justifies the conclusion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

4.  After undertaking all preliminary development in paragraph 1, arrange for the relevant information in the Veteran's claims folder to be returned to the examiner who conducted the October 2016 VA examination (or a suitable substitute if such examiner is unavailable), for the purpose of preparing an addendum opinion regarding the claimed nasal fracture condition.  (The need for an additional in-person examination should be determined by the examiner.)

Accordingly, the examiner is asked to review all relevant records, including the results of the prior examination.  Based on this review, the examiner is asked to provide an addendum opinion on the following question:

Is it at least as likely as not (i.e., at least equally probable) that the rhinitis diagnosed at an August 2012 VA nose examination is a symptom associated with the Veteran's service-connected residuals of a nasal fracture? 

Please articulate the reasoning underpinning all medical findings.  That is, (1) identify what facts and information, whether found in the record or outside the record, support the conclusion, and (2) explain how that evidence justifies the conclusion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

5.  After completing all actions set forth in paragraphs 1-4, plus any further action needed as a consequence of the development completed in paragraphs 1-4 above, readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and her representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran and her representative should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


